Citation Nr: 0402838	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  98-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
the cause of the veteran's death.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code. 



REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and from September 1954 to September 1957.  The veteran died 
on December [redacted], 1996.  The appellant is the widow of the 
veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for the cause of the veteran's death, entitlement to 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151, and entitlement to Dependents' 
Educational Assistance. 

In a February 2000 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death, 
denied dependents' educational assistance benefits under 38 
U.S.C.A. Chapter 35, and denied dependency and indemnity 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, on the basis that the appellant's claims 
were not well grounded.

The appellant appealed the February 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a November 2000 Unopposed Motion for Remand, the 
Secretary of VA noted the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (Nov. 9, 2000), which substantially amended 
statutory provisions concerning the assistance to be afforded 
claimants of veterans' benefits, and its applicability to 
cases not finally decided on the date of enactment.

The Court granted the Secretary's Unopposed Motion and 
vacated the February 2000 Board decision.  Thereafter, the 
case was returned to the Board and in December 2001, these 
matters were remanded for action consistent with the 
Secretary's motion and the Court's Order. 

The issues of entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991), is addressed in the remand portion of this decision.  
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996; the cause of the 
veteran's death as shown on the death certificate was 
congestive heart failure due to severe coronary 
atherosclerosis with cerebrovascular accident and lung 
carcinoma as significant conditions contributing to death but 
not related to the cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The appellant does not meet the criteria for eligibility 
for Dependent's Educational Assistance pursuant to Chapter 
35, Title 38 of the United States Code.  38 U.S.C.A. § 3500 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA will inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In letters dated in February 1997, April 1997, and January 
2002, VA notified the appellant of the evidence needed to 
substantiate her claim and offered to assist her in obtaining 
any relevant evidence.  The January 2002 letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Thus VA complied with the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  One of the January 2002 letters 
asked the appellant to submit medical opinions from any 
source linking the veteran's death to service.  This request 
should have put her on notice to submit relevant evidence in 
her possession.

The VCAA notice was provided after the initial adjudication 
in this case.  In a recent decision of the Court, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, No. 01-944, slip op. at 8-9 (U.S. Vet. App. Jan. 
13, 2004).  In the present case, the initial adjudication of 
the claim occurred in August 1997, before the VCAA was 
enacted.  Thus it would have been impossible to provide the 
required notice prior to initial jurisdiction.  Congress 
could not have intended for notice to have been given prior 
enactment of the requirement for such notice.  In any event 
the appellant in this case was not prejudiced by the 
provision of notice after the initial adjudication her claim.  
If she had submitted evidence substantiating her claim after 
initial adjudication, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The 
veteran's death certificate and autopsy report were obtained.  
The VA hospital records for the hospitalization from August 
1996 to December 1996 were obtained.  The VA also obtained a 
medical opinion as to the cause of the veteran's death.  
There is no identified relevant evidence that has not been 
accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Factual Background

The veteran's service medical records indicate that he had 
rheumatic fever in 1948, prior to his entry into service.  
The service medical records are otherwise silent for any 
complaints or clinical findings pertaining to cardiovascular 
disease.  The July 1950 enlistment examination report 
indicates that chest X-ray examination was negative.  
Examination of the heart revealed no significant 
abnormalities.  Examination reports dated in July 1953 and 
August 1954 indicate that examination of the heart was 
negative.  Chest X-ray examinations in December 1952 and May 
1956 were negative.  A June 1957 pre-discharge examination 
report indicates that chest X-ray revealed no significant 
abnormalities and examination of the heart was normal.  

The December 1996 final hospital summary indicates that the 
veteran was hospitalized at the VA medical center in August 
1996 due to progressive shaking, chills, and fevers over the 
previous one to three months.  He required intubation and 
mechanical ventilation due to respiratory failure.  
Endocarditis of the mitral valve was diagnosed.  His 
condition was complicated by multiple emboli and renal 
failure requiring dialysis.  He was found to have coronary 
artery disease.  It was noted that in September 1996, he had 
underwent surgical replacement of the mitral valve with a 
prosthetic valve and coronary artery bypass grafts.  He 
received extensive antibiotic treatment for multiple 
infections.  He continued to be ventilator-dependent 
following the surgery and his condition progressively 
worsened.  He developed gangrene in both feet due to emboli, 
but amputation could not be performed because he was a poor 
candidate.  He also developed gastrointestinal bleeding, 
requiring multiple transfusions.  He had sacral decubiti that 
were debrided on several occasions.

During hospitalization in December 1996, the physicians 
determined that the veteran would not recover, due to 
multiple organ system failure, and he was dependent on the 
ventilator and dialysis.  He had severe progressive gangrene 
in the lower extremities, multiple decubiti, jaundice, and 
congestive heart failure.  Based on wishes previously 
expressed by the veteran, his family requested that the 
ventilator support be removed, and he expired on the same 
day.

Service connection was not established for any disease or 
disability during the veteran's lifetime.

The death certificate shows that the veteran died December 
[redacted], 1996.  The immediate cause of death is shown as 
congestive heart failure, of days in duration, due to severe 
coronary atherosclerosis of years in duration.  Other 
significant conditions contributing to death but not related 
to the cause of death included a cerebrovascular accident and 
lung carcinoma.

The February 1997 autopsy report indicates that the final 
diagnoses were rheumatic heart disease, remote, with 
bacterial endocarditis of the mitral valve; post-operative 
renal failure requiring dialysis; post-operative respiratory 
failure requiring ventilator support; decubitus ulcers in the 
lumbar and sacral areas and buttocks; generalized 
atherosclerosis; severe cerebral atherosclerosis with 
cerebral infarctions; severe coronary atherosclerosis, with 
myocardial infarction, remote, and congestive cardiomegaly; 
pulmonary congestion and edema; hepatic congestion with 
ascites and diffuse, mild jaundice; generalized visceral 
congestion; severe left carotid atherosclerosis; severe 
aortoiliac atherosclerosis; thrombosis and occlusion of the 
left iliac artery resulting in gangrene of the left leg to 
the knee; near occlusion of the right iliac artery resulting 
in gangrene of the right foot; severe, bilateral, renal 
artery atherosclerosis with acute, bilateral cortical renal 
infarcts; moderate atherosclerosis of the mesenteric artery; 
old trauma to the central nervous system; moderately 
differentiated adenocarcinoma of the right lung; gastric 
mucosal petechial hemorrhages; and pancreatic fibrosis.

The pathologist determined that the cause of death was 
rheumatic heart disease with endocarditis, complicated by 
severe generalized atherosclerosis with congestive heart 
failure, cerebrovascular accident, and gangrene of both legs; 
terminally, bilateral pneumonia; renal and hepatic failure 
following the heart failure; and decubiti that developed as 
his condition deteriorated.  The pathologist found that 
although the lung adenocarcinoma did not contribute to his 
death, it could have progressed to a fatal lesion.

In the application for dependency and indemnity compensation 
benefits, the appellant claimed that the cause of the 
veteran's death was related to service.  

In a December 2002 VA medical opinion, Dr. R.H., a VA 
physician, stated that the veteran's claims file and 
electronic records at the VA medical center were reviewed.  
Dr. R.H. answer the following question: was it at least as 
likely as not that the veteran's congestive heart failure, 
severe coronary atherosclerosis, cerebral vascular accident, 
and lung cancer were related to an incident in service?

He concluded that there was no nexus found between the 
veteran's military service and the diagnoses of congestive 
heart failure, severe coronary atherosclerosis, cerebral 
vascular accident, or lung cancer.  The VA physician 
concluded that because of multiple complications, including 
the continued release of septic mural thrombus fragments, the 
veteran developed gangrene of both lower extremities and he 
later developed hepatic and renal failure and ultimately 
succumbed to the plethora of problems with which he reported 
to the hospital.      

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service incurrence or aggravation of organic disease of the 
nervous system (such as dementia and Parkinson's disease) and 
cardiovascular disease may be presumed if such disease is 
manifested to a degree of 10 percent or more disabling within 
the first year after service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003). 

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).



Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The evidence in favor of a link between the causes of the 
veteran's death and a disease or injury in service, consists 
of the appellant's contentions that there is such a 
relationship.  However, as a lay person she lacks the 
requisite expertise to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records make no reference to 
any of the diseases resulting in his death, (except for the 
notation of rheumatic fever prior to service). There is no 
evidence of any of the fatal conditions within one year from 
service separation.  There is also no competent evidence 
indicating that the causes of death are related to service.  
As noted above, service connection was not in effect for any 
disability or disease at the time of the veteran's death.  

In fact, the only competent opinion is against a finding that 
the veteran's death was caused, or contributed to, by a 
disease or disability incurred in service.  That evidence 
consists of Dr. R.H.'s December 2002, opinion that there was 
no nexus found between the veteran's military service and the 
fatal congestive heart failure, severe coronary 
atherosclerosis, cerebral vascular accident, or lung cancer.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
finds that the December 2002 medical opinion has great 
evidentiary weight.  The VA physician is competent to render 
a medical opinion as to the likelihood that the veteran's 
cause of death was caused by a disability or disease incurred 
during service.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

The VA physician reviewed the veteran's medical records, 
including the service medical records and the hospitalization 
summary and electronic records dated from August 1996 to 
December 1996.  Factors for assessing the probative value of 
a medical opinion include whether the physician had access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.    

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.

Education Benefits

Education benefits are payable to the surviving spouse of a 
veteran who died of a service-connected disability, or who 
had a total service-connected disability that was permanent 
in nature.  38 U.S.C.A. § 3500.  The Board has determined 
that the veteran did not die of a service-connected 
disability.  He was not service-connected for any disease or 
disability, and accordingly did not have a total service 
connected disability that was permanent in nature.  
Accordingly, the appellant does not meet the eligibility 
criteria for Chapter 35 education benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to Dependent's Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code is denied.

REMAND

Regarding the issue of entitlement Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for the cause of the veteran's death, the Board finds 
that a clarification of the medical record is necessary.  The 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).  

The December 2002 VA medical opinion is associated with the 
claims folder.  However, hard copies of the veteran's 
hospital records were associated with the claims folder after 
the VA medical opinion was obtained.  The examiner commented 
that such records "might have been helpful in shedding some 
light on the decubiti."  The appellant's § 1151 claim is 
premised in large part on an argument that the decubiti 
played a role in the veteran's death and were caused by 
negligent VA treatment. 

Accordingly, this case is remanded for the following action: 

1.  The RO should refer the VA claims 
folder to the December 2002 VA examiner 
for an addendum to the previous medical 
opinion.  (If that examiner is not 
available, a suitable substitute may be 
designated.)  The examiner should review 
the veteran's VA claims folder, including 
the hard copies of the hospital records 
for the veteran's hospitalization from 
August 1996 to December 1996.  The 
examiner should indicate whether the hard 
copies of the hospital records are 
identical to the electronic records.  

The examiner should review all records 
and render a medical opinion as to 
whether it was at least as likely as not 
(50 percent probability or more) that a 
lack of proper medical care as reported 
by the appellant at the VA medical center 
from August 1996 to December 1996 
resulted in chronic additional disability 
involving the veteran's severe coronary 
atherosclerosis, cerebral vascular 
accidents, and lung cancer and their 
complications; whether it was at least as 
likely as not that the chronic additional 
disability was a continuance or natural 
progress of these conditions; and whether 
it was at least as likely as not that the 
lack of treatment and proper care at the 
VA medical center from August 1996 to 
December 1996 contributed substantially 
or materially to the cause of the 
veteran's death.  The examiner should 
provide a complete rationale for all 
conclusions reached.

2.  Then the RO should readjudicate the 
claim.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



